Citation Nr: 0827566	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  03-13 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for valvular heart disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to October 
1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In that decision, the RO denied 
the veteran's claim of entitlement to service connection for 
residuals of scarlet fever, manifested as valvular heart 
disease.

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in July 2004.  A transcript of 
that hearing has been associated with the claims file.

In February 2005, the Board determined that the veteran's 
claim for residuals of  scarlet fever had previously been 
denied by the RO in rating decisions dated in February 1947 
and December 1947.  Since the veteran did not appeal either 
decision, they became final.  See 38 U.S.C.A. § 7105(c (West 
Supp. 2005); see also 38 C.F.R. §§ 20.302, 20.1103 (2007).  
However, the Board then found that new and material evidence 
had been submitted to reopen the veteran's claim.  38 C.F.R.       
§ 3.156(a).  Subsequently, the Board remanded the claim for 
additional evidentiary development.  

Following that development, the Board issued a decision in 
March 2006 in which it denied service connection for 
residuals of scarlet fever, claimed as valvular heart 
disease.  The veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In a March 
2008 memorandum decision, the Court vacated the March 2006 
Board decision on the basis that medical evidence supports 
the veteran's claim that his current valvular heart disease 
is a residual of scarlet fever for which he was treated while 
on active duty.  The Court remanded the case to the Board for 
further proceedings consistent with its decision. 




FINDING OF FACT

The most probative medical evidence indicates that the 
veteran's valvular heart disease is related to scarlet fever 
he had while on active duty. 


CONCLUSION OF LAW

The veteran's valvular heart disease was incurred in service.  
38 U.S.C.A §§ 1110, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R.                 § 
3.303(a).  Stated somewhat differently, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The record shows that the veteran was diagnosed with valvular 
heart disease in the early 1990s.  He claims that this 
condition is related to scarlet fever for which he received 
treatment in 1946 while on active duty.  Since competent 
medical evidence links the veteran's valvular heart disease 
to his in-service bout of scarlet fever, service connection 
for valvular heart disease must be granted. 

The veteran's treating physicians provided several medical 
nexus opinions in favor of his claim.  In a November 2001 
medical opinion, cardiologist E.A., M.D., opined that "it is 
more likely than not that [the veteran's] aortic valve 
disease started while in the service in 1945."  In addition, 
F.C., M.D., stated in a December 2001 medical report that the 
veteran's valve replacement was "related to the scarlet 
fever in the past which can with time damage the aortic 
valve."  In a January 2002 letter, thoracic surgeon S.S., 
M.D., stated that he "believe[d] there is certainly a strong 
and reasonable chance of medical probability that [the 
veteran's] cardiac problems started while he was serving in 
the Armed Services [in] the 1940s."

In a May 2005 VA examination report, a VA physician found it 
extremely unlikely that the veteran's present valvular heart 
condition was caused by having incurred scarlet fever during 
service.  As a result of this negative opinion, the veteran's 
treating physicians supplemented their opinions.  Dr. S.S. 
submitted another medical opinion in August 20020 stating 
that he had reviewed the denial of the veteran's claim and 
his service medical records.  Dr. S.S.  then concluded that 
"there is a strong and reasonable chance of medical 
probability that his cardiac problem started while he was in 
the Armed Services in 1940. . . . [V]alvular heart disease 
related to infection often manifests itself years after the 
onset of the insult."  

Dr. E.A. also rendered two subsequent medical opinions in 
support of the veteran's claim.  In August 2002, he stated 
that "[a]fter I examined [the veteran's] service medical 
records, I see nothing that changes my opinion as stated in 
my letter of 11/20/01."  In July 2004, he concluded that it 
is "very likely that scarlet fever contributed to or was 
likely responsible for [the veteran's] aortic valve 
disease." 

In March 2008, the Court determined that the foregoing 
medical evidence clearly meets the three element required for 
a service connection claim.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table) (requiring for a finding of service connection, (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of incurrent or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus between the claimed in-service 
injury or disease and the current disability). 

The Court specifically noted that the preponderance of the 
evidence was not against a finding of nexus between the 
claimed in-service injury or disease and the current 
disability.   Based on the Court's decision the Board finds 
that service connection for valvular heart disease is 
warranted.  In light of the favorable outcome, there is no 
need to discuss whether VA has satisfied its duties pursuant 
to the Veterans Claims Assistance Act of 2000.  38 U.S.C.A. § 
5100 et seq.  In other words, the Board finds that no further 
notification or assistance is necessary at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

Service connection for valvular heart disease is granted.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


